entry of an order directing the withdrawal of the reference to the Bankruptcy Court (19 Civ. 1339

(AT) -ECF-1);

       WHEREAS, On March 28, 2019, the United States District Court for the Southern

District of New York entered an order denying the Motion “without prejudice to its renewal if

and when the Bankruptcy Court certifies that the adversary proceeding is ready for trial.” (19

Civ. 1339 (AT) ECF 7);

       WHEREAS, On November 15, 2019, the United States Bankruptcy Court for the

Southern District of New York (“Bankruptcy Court”) entered a Report and Recommendation

Regarding Pretrial Motions;

       WHEREAS, On November 26, 2019, the parties submitted to the Bankruptcy Court an

agreed-to form of order providing that “pretrial proceedings in this action are completed, the

action is ready for trial and Plaintiff may refile his Motion to Withdraw the Reference to the

District Court” and the Bankruptcy Court entered an order to that effect on the same date. (17

Ad. Proc. 01240 (MEW) ECF 124 & 125;

       WHEREAS, On December 2, 2019, Plaintiff renewed his Motion to Withdraw the

Reference to the Bankruptcy Court (19 Civ. 1339 (AT) ECF 8);

       WHEREAS, On December 13, 2019, each party filed in the Bankruptcy Court objections

to the Bankruptcy Court’s Report and Recommendations Regarding Pretrial Motions, which

objections will be heard by this Court;

       WHEREAS, Pursuant to Local Civil Rule 6.1(b), Defendants had until December 16,

2019, to file any opposing papers in response to the renewed motion to withdraw the reference;

       WHEREAS, Defendants have not filed any papers in response to Plaintiff’s renewed

motion;



                                                 2
       WHEREAS, The Court has reviewed the renewed motion to withdraw the reference and

supporting papers and, there being no opposition, finds that there is good cause to grant the

motion;

       Accordingly, IT IS HEREBY ORDERED:

       1.      Plaintiff’s renewed motion to withdraw the reference (19 Civ. 01339, ECF No. 8)

is hereby GRANTED; and

       2.      The Court WITHDRAWS THE REFERENCE in the above-captioned case with

regard to all defendants and with regard to all causes of action.

       SO ORDERED.

Dated: January 2, 2020
       New York, New York




                                                 3
